Citation Nr: 0943779	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-39 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from January 1993 to April 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In April 2008, the Board remanded this 
issue for further development.


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that hypertension was present in-service, 
that hypertension manifested to a compensable degree in the 
first post-service year, or that hypertension is related to 
service.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated during military 
service nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence she is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

Next, the Board finds that letters dated in November 2004 and 
May 2008 provided the Veteran with notice that fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the 
laws and regulations governing disability ratings and 
effective dates as required by the United States Court of 
Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  While the Veteran was not provided 
adequate notice prior to the initial adjudication of his 
claim in the February 2005 rating decision, providing him 
with that notice in the above letters followed by a 
readjudication of the claim in the September 2009 
supplemental statement of the case "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  Moreover, even if the 
above letters did not provided adequate 38 U.S.C.A. § 5103(a) 
notice, the Board finds that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claim after 
reading the above letters as well as the February 2005 rating 
decision, September 2005 statement of the case, and the 
September 2009 supplemental statement of the case.  Id.  
Furthermore, the Board finds that there can be no prejudice 
to the Veteran due to a lack of adequate 38 U.S.C.A. 
§ 5103(a) notice where, as here, none has been specifically 
alleged.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

As to the duty to assist, the Board finds that VA has secured 
all available and identified pertinent evidence and conducted 
all appropriate development.  Specifically, the record shows 
that VA has obtained and associated with the claim's file all 
available and identified in-service and post-service 
treatment records including his records from the Saginaw VA 
Medical Center.  As to VA's duty to obtain a medical opinion, 
the Board finds that the July 2009 VA examination which was 
held for the express purpose of obtaining an opinion as to 
the origins of the Veteran's hypertension is adequate for the 
Board to adjudicate the claim because it was provided after a 
review of the record on appeal and an examination of the 
claimant and an opinion as to the origins of his hypertension 
was provided which opinion was supported by citation to 
relevant evidence found in the record.  See 38 U.S.C.A. 
§ 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 
McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran contends that he was first diagnosed with 
hypertension while on active duty and that he had had 
hypertension ever since that time.  It is also requested that 
the veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Other specifically enumerated disorders, 
including hypertension will be presumed to have been incurred 
in service if it was manifested to a compensable degree 
within the first year following separation from active duty. 
 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board notes that, while service treatment records document 
the Veteran having periodic elevated blood pressure reading 
on occasion, the records including the January 2002 
separation examination are negative for a diagnosis of 
hypertension.  Moreover, the Board finds that the Veteran is 
not competent and credible to provide such a diagnosis 
because the diagnosis of hypertension cannot be made by signs 
and symptoms that are readily observable by a lay person.  
Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, 
entitlement to service connection for hypertension based on 
in-service incurrence must be denied.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between the Veteran's separation from active duty in 2002 and 
his first being seen post-service with elevated blood 
pressure readings in 2004 (see VA treatment records dated in 
May and September 2004) to be compelling evidence against 
finding continuity.  Put another way, the two year gap 
between the Veteran's discharge from active duty and the 
first evidence of the disorder weighs heavily against his 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).

In this regard, the Board acknowledges as it did above that 
the Veteran's representative is competent to give evidence 
about what they see and the Veteran is competent to give 
evidence about what he sees and feels; for example, the 
Veteran is competent to report that he had problems with 
dizziness, blurred vision, or being on a special diet due to 
his high blood pressure since service.  See Jandreau, supra; 
Buchanan, supra; Charles, supra.  However, the Veteran and 
his representative's contention as to the claimant having a 
problem with hypertension since service is contrary to what 
is found in the in-service and post-service medical records 
including the January 2002 separation examination.  The Board 
also finds it significant that, while the Veteran filed a 
claim for VA benefits in July 2002, he did not mention 
problems with hypertension.  If he did have a problem with 
hypertension since his separation from military service, it 
would appear only logical that he would claim such disability 
at that time.  See Shaw v. Principi, 3 Vet. App. 365 (1992) 
(a Veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  In these 
circumstances, the Board gives more credence to the 
independent medical evidence of record, which is negative for 
complaints, diagnoses, or treatment for problems with 
elevated blood pressure for 2 years following his separation 
from active duty, than the Veteran's and his representative's 
claims.  Therefore, entitlement to service connection for 
hypertension based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b).

As for service connection based on the initial documentation 
of the disabilities after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for medical 
opinion evidence linking hypertension to his military 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  In fact, 
the July 2009 VA examiner opined, after a review of the 
record on appeal and an examination of the claimant, that it 
was not related to his military service.  This opinion is not 
contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).

As to the contentions of the Veteran and his representative 
that the claimant's hypertension was caused by his military 
service, as noted above, lay persons are generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain, supra, at 127; citing Espiritu, supra.  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Charles, supra.  

In this regard, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  However, the Board finds that 
hypertension is not such a condition.  Charles, supra.  
Therefore, because neither the Veteran nor his representative 
is competent to provide evidence as to a complex medical 
question, there opinions are not competent with regard to the 
etiology of the hypertension.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).  Moreover, the Board finds that the lay 
statements as to a nexus are outweighed by the record 
outlined above which is negative for complaints, diagnoses, 
or treatment for problems with elevated blood pressure for 2 
years following service and which includes a medical opinion 
which says his hypertension is not due to service.  Jandreau, 
supra; Buchanan, supra; Charles, supra.   

Accordingly the Board also finds that service connection for 
hypertension is not warranted based on the initial 
documentation of the disability after service because the 
weight of the competent and credible medical evidence is 
against finding a causal association or link between the 
post-service disorder and an established injury, disease, or 
event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d); Rabideau, supra.

Lastly, the Board finds that service connection is not 
warranted for hypertension on a presumptive basis under 
38 C.F.R. §§ 3.307, 3.309 because the record does not show 
the Veteran being diagnosed with hypertension in the first 
post-service year.  In fact, the July 2009 VA examiner opined 
that it was not.  This opinion is also not contradicted by 
any other medical opinion of record.  See Colvin, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection 
hypertension.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


